Citation Nr: 1119936	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-02 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1. Whether there was clear and unmistakable error (CUE) in a February 1970 rating decision in that it failed to award service connection and assign a separate (and compensable) rating for leg scars related to the Veteran's service-connected residuals of a right leg SFW.

2. Whether there was clear and unmistakable error (CUE) in May 1976 and January 2003 rating decisions in the ratings assigned by those decisions for the Veteran's residuals of a right leg shell fragment wound (SFW).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to August 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  In July 2008, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In July 2009, the case was remanded for additional development.

As an initial matter, the Board notes in the Veteran's June 2006 claim, wherein he asserted that there was CUE in the February 1970, May 1976, and January 2003 rating decisions because they had not appropriately rated his service-connected residuals of a right leg SFW, he also raised an increased rating claim for the right leg SFW residuals.  The claim for an increased rating was adjudicated and denied in the October 2006 rating decision; a close review of the Veteran's January 2007 notice of disagreement (NOD) found he limited his appeal to the claim of CUE in prior rating decisions.  There is no other correspondence from the Veteran received within the one-year period following the October 2006 rating decision that may be construed to be an NOD as to the denial of an increased rating claim for the residuals of his right leg SFW.  Consequently, such matter is not before the Board.  38 C.F.R. §§ 20.200, 20.2001.  

In a statement received in March 2011, the Veteran discusses how the "muscle situation [in his right leg] has become worst [sic] over time and that the muscle itself has deteriorated," thus suggesting that he may be raising an increased rating claim anew.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004) (VA has a duty to liberally construe claims raised by a veteran).  As the intent of his March 2011 statement is not clear, the matter of whether the Veteran now seeks anew an increased rating for his residuals of a right leg SFW is referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.


FINDINGS OF FACT

1. A February 1970 rating decision, in pertinent part, assigned a single rating for the Veteran's service-connected residuals of a right leg SFW, and did not assign a separate compensable rating for associated scars.

2. Awarding the Veteran separate service connection for leg scarring at the time of the February 1970 rating decision would not have manifestly changed the outcome of the decision, as symptoms associated with the leg scars were contemplated by the 20 percent combined rating in effect at that time, and to award him a separate, compensable rating for the leg scars would have violated the prohibition against pyramiding in 38 C.F.R. § 4.14.

3. A May 1976 rating decision and a January 2003 rating decision, in pertinent part, denied a combined rating in excess of 20 percent for residuals of a right leg SFW.

4. It is not shown that the correct facts, as they were known at the time, were not before VA or that statutory or regulatory provisions extant at the time were incorrectly applied in the May 1976 and January 2003 rating decisions that denied a combined rating in excess of 20 percent for residuals of a right leg SFW.


CONCLUSION OF LAW

1. There was no CUE in the February 1970 rating decision in that it failed to award separate service connection and a compensable rating for a leg scar, and that decision remains final based on the evidence then of record.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 (2010).
2. There was no CUE in the May 1976 or January 2003 rating decisions in that they denied a combined rating in excess of 20 percent for residuals of a right leg SFW.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The instant claim alleges CUE in a prior rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Hence, a lengthy discussion of the impact of the VCAA in this matter is not necessary.

[The Board nonetheless notes that in July 2009, the Veteran was afforded a VA examination in this matter.  In the associated report, the examiner stated he could not provide some of the requested opinions without resorting to mere speculation and explained that this was because there was "no other testing nor expertise that [could] be applied to [the Veteran's] conditions."  In March 2011 written argument, the Veteran's representative cited Jones v. Shinseki, 23 Vet. App. 382 (2010), and argued that because the July 2009 VA examiner had stated his opinions in terms of "mere speculation," such opinions should be found inadequate.  

The representative misconstrues the holding of Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court in Jones recognized that, "Even when a VA medical examiner has obtained and considered all relevant and available information, there will nevertheless be instances in which the examiner is still unable to furnish the requested opinion."  Therefore, it held that VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," so long as it is clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  On review of the July 2009 VA examiner's opinion report, it is not shown that he used the term "speculation" because he was not sufficiently informed.  On the contrary, he was informed and knowledgeable of the available facts of the case.  As for the information needed for him to render the opinions requested, he explained that such information could not be obtained because there were no other testing or expertise that could be applied to the Veteran's conditions.  Simply because a medical opinion is inconclusive, standing alone does not mean that the examination was inadequate.  Roberts v. West, 13 Vet. App. 185, 189 (1999). 

Significantly, in a claim for CUE in a prior rating decision, only the evidence on file at the time of the challenged decision is for consideration.  38 C.F.R. §§ 20.1403(b), 20.1405(b).]

B. Legal Criteria, Factual Background, and Analysis

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in the decision.  Where evidence establishes CUE in a prior decision, the decision will be reversed or amended. 38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. § 3.105(a).

The Court has held that for there to be a valid claim of CUE either the correct facts, as they were known at the time, were not before the adjudicator or the legal provisions in effect at the time were improperly applied; a mere difference of opinion in the outcome of the adjudication does not provide a basis to find that VA committed error during the adjudication process.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  The Court has stated that CUE is the type of error which is "undebatable, so that it can be said that reasonable minds could only so conclude that the original decision was fatally flawed at the time it was made."  Id. 313-14.  Therefore, in order for the Veteran's claim to succeed, it must be shown that either the facts or law compelled a substantially different conclusion.  Id. at 313.
In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a breach of a duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final.  The Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377 (1994), also noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.  Id. at 1346.

February 1970 Rating Decision.

A February 1970 rating decision granted the Veteran service connection for right leg wounds with nerve damage and retained metallic fragments, rated 10 percent under 38 C.F.R. § 4.124a, Code 8524, effective from August 31, 1969 (the day after the Veteran's separation from service).  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105.

In a July 2006 claim, the Veteran and his representative alleged that the February 1970 rating decision contained CUE because it did not appropriately rate the residuals of the SFW as it did not consider a separate rating for muscle injury resulting from the SFW.  In particular, it was argued that the disability should have been rated as a moderately severe muscle disability immediately after service and that he should have received separate ratings for neurological impairment and for leg scarring.

In July 2009, the Board reviewed the evidence and the law and regulations extant at the time of the February 1970 rating decision and concluded that it contained CUE, as it did not account for muscle injury residuals of the SFW (in addition to the nerve damage residuals of the injury).  Specifically, the Board found that the evidence of record at the time of the February 1970 rating decision reflected that the Veteran had a moderate muscle disability under the pertinent criteria (38 C.F.R. § 4.56) which, combined with the rating under 38 C.F.R. § 4.124a, Code 8524 (for sensory impairment not encompassed under Code 5312), would have entitled him to a higher 20 percent combined rating for his right leg SFW residuals.  The Board found further that the evidence at the time of the February 1970 rating decision did not show he was entitled to a still higher rating under Code 5312 (for moderately severe muscle injury), and a combined rating of 30 percent.  Hence, it was not CUE to not assign a rating in excess of 10 percent for the muscle injury (and a combined 20 percent rating for residuals of the SFW).  Since the July 2009 Board decision did not address whether the Veteran was entitled to an award of service connection and a separate (compensable) rating for his leg scarring at the time of the February 1970 rating decision, such matter remains for consideration herein.

The Veteran currently has a separate rating for leg scarring, rated 0 percent under 38 C.F.R. § 4.118, Code 7805, effective from July 21, 2006 (date of claim for increase).  At the time of the February 1970 rating decision, other scars were to be rated on the limitation of function of the part affected.  38 C.F.R. § 4.118, Code 7805 (1964).  Furthermore, under 38 C.F.R. § 4.14 (1964), the evaluation of the same disability under various diagnoses was to be avoided.  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under various diagnoses was prohibited.  Id.

At the time of the February 1970 rating decision, the evidence consisted of service treatment records showing that the Veteran was injured by mortar fragments in August 1968 and suffered a penetrating wound to the right leg.  When the wound was debrided there was small arterial bleeding that was clamped and the incision had to be extended to cover the fragment.  The Veteran was in satisfactory condition after debridement.  Delayed primary closure was completed four days after the injury.  There was no nerve or artery injury.  The wound was noted to have healed well, without infection, and sutures were removed.

On September 1968 physical examination, the Veteran was noted to have a 15 centimeter healing vertical wound on the anterior medial and posterior aspect of the right mid-leg.  On November 1968 physical examination, healed scars over the anteromedial aspect and posterior aspect of the right calf were noted.  Pulses were good, but there was an area of decreased sensation associated with the anteromedial scar running to the medial aspect of the right foot.  On August 1969 service separation examination, the Veteran reported having cramps in his legs, swollen or painful joints, and foot trouble.  Clinical examination revealed no significant clinical findings.  

On October 1969 VA examination, the Veteran reported having pain in the right leg when it was cold and a steady ache at night after walking a lot.  A physical examination revealed a five inch long scar medially at the junction of the proximal and mid-thirds of the right calf and posterior scar about two inches in length.  There was weakness of the fascia beneath the medial scar but no evidence of muscle loss or herniation of the muscle.

Based on a review of this evidence and of the law and regulations as they existed at the time of the February 1970 rating decision, the Board concludes that it was not CUE for the RO to not assign a separate (compensable) rating for the Veteran's leg scarring.  This is because the decreased sensation (neurological impairment) and muscle weakness (muscle injury impairment) associated with the scar at the time of the February 1970 rating decision was contemplated by the 20 percent combined rating in effect at that time.  [Notably, such findings are supported by the July 2009 VA examination report, wherein it was opined that the symptoms of the scars, muscle, and neurological impairment are so intertwined that they cannot be separated without resorting to mere speculation.  In essence, the examiner's opinion concludes that any limitation caused by the Veteran's scars is encompassed by the neurological and muscle injury criteria.]

To award the Veteran service connection for leg scarring, and assign a separate compensable rating for such disability would have violated the prohibition against pyramiding in 38 C.F.R. § 4.14.  To award service connection for leg scarring and assign him a noncompensable rating for the disability would not have changed the outcome of his overall rating for the residuals of his right leg SFW at all.  Accordingly, the Board concludes that the February 1970 rating decision does not include the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the alleged error, and there is no basis upon which to find CUE in this decision.  The evidence of record in February 1970 did not compel a finding of separate (compensable) rating for the Veteran's leg scarring.  To the extent that the Veteran's claim encompasses a request for a reweighing of the evidence, such is impermissible in a CUE claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  

For the foregoing reasons, the Board finds that the February 1970 rating decision was not clearly and unmistakably erroneous in that it failed to award service connection for leg scarring and assign it a separate (and compensable) rating.

May 1976 & January 2003 Rating Decisions.

A May 1976 rating decision increased the rating assigned for the Veteran's right leg SFW residuals to a combined 20 percent (based on a formulation of 10 percent under Code 5312 for moderate impairment of a muscle injury and Code 8527 for severe to complete paralysis of the internal saphenous nerve), effective from February 17, 1976 (date increased rating claim was received).  A January 2003 rating decision continued the 20 percent combined rating assigned.  The Veteran did not appeal either of these decisions and they each became final.  38 U.S.C.A. § 7105.

It is alleged that the May 1976 and January 2003 rating decisions contain CUE because they did not appropriately rate the residuals of the right leg SFW.  Specifically, it is argued that at the time of both rating decisions, the impairment due to the Veteran's muscle injury should have been rated as moderately severe, thus warranting a 20 percent rating under Code 5312, and a combined 30 percent rating overall.  It is also argued that the scars on his right leg should have been service-connected and assigned a separate, compensable rating.

At the time of the May 1976 and January 2003 rating decisions, Code 8527 stated that mild to moderate paralysis of the internal saphenous nerve warranted a 0 percent rating, and severe to complete paralysis warranted a (maximum) 10 percent rating.  Code 8524 stated that incomplete mild paralysis of the internal popliteal nerve (tibial) warranted a (higher) 20 percent rating when incomplete moderate paralysis was shown, a 30 percent rating when incomplete severe paralysis was shown, and a 40 percent rating when complete paralysis was shown.  38 C.F.R. §§ 4.124a (1964), 4.124 (1989).  
Neurological disabilities were to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerves and their residuals, attention was to be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (1964).

Muscle injury ratings were not to be combined with peripheral nerve paralysis ratings for the same part, unless the injuries affected entirely different functions.  38 C.F.R. §§ 4.55(g) (1964), 4.55(a) (1997).

Muscle injuries due to gunshot wounds or other trauma were to be rated with consideration of certain factors in evaluating residual disabilities.  In May 1976, a moderate muscle disability was to be found present where there was a through and through or deep penetrating wound of relatively short track by single bullet or small shell or shrapnel fragment, with absence of explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Service records were to show hospitalization in service for treatment of the wound.  The record was to show consistent complaint from first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue pain after moderate use, affecting the particular functions controlled by injured muscles.  Objective findings were to reveal entrance and exit scars linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative tests. 38 C.F.R. § 4.56(b) (1964).

A moderately severe disability of the muscles was shown where there was through and through or deep penetrating wound by high velocity missile of small size or large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, intermuscular cicatrization.  Service records or other sufficient evidence were to show hospitalization for a prolonged period of time in service for treatment of wounds of severe grade.  There was to be a record of consistent complaint of cardinal symptoms of muscle wounds.  If present, evidence of unemployability because of inability to keep up to production standards was to be considered.  Objective findings include entrance and (if present) exit scars relatively large and so situated as to indicate track of missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of muscle groups involved (compared with sound side) needed to give positive evidence of marked or moderately severe loss.  38 C.F.R. § 4.56(c) (1964).

In January 2003, moderate muscle disability was found to be present where there was a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Service records were to show evidence of in-service treatment of the wound.  The record was to show consistent complaint of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings were to reveal entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (1997).

A moderately severe disability of the muscles was shown where there was through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Service records or other evidence were to show hospitalization for a prolonged period for treatment of wound.  There also needed to be a record of consistent complaint of cardinal signs and symptoms of muscle wounds(loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement) and, if present, evidence of inability to keep up with work requirements.  Objective findings include entrance and (if present) indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side needed to demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (1997).

At the time of the May 1976 and January 2003 rating decisions, the Veteran's muscle disability was rated as Muscle Group XII.  In May 1976, this was defined as: Anterior muscles of the leg, including (1) tibialis anterior with function of dorsiflexion; (2) long extensors of toes with function of extension of toes; and (3) peroneus tertius with function of stabilizing arch.  38 C.F.R. § 4.73, Code 5312 (1964).  In January 2003, this was defined as, function: Dorsiflexion (1); extension of toes (2); stabilization of arch (3).  Anterior muscles of the leg: (1) tibialis anterior; (2) extensor digitorum longus; (3) extensor hallucis longus; (4) peroneus tertius.  38 C.F.R. § 4.73, Code 5312 (1997).  Under this Code, in May 1976 and in January 2003, a moderate muscle injury was rated 10 percent and a moderately severe muscle injury was rated 20 percent.  Id.

The evidence of record in May 1976 consisted of the Veteran's February 1976 increased rating claim and the report of an April 1976 VA examination.  In his February 1976 statement, the Veteran stated that due to his right leg SFW residuals, he suffered from constant aggravation and pain.  He also noted that his disability had hindered him from gaining employment at various companies to which he had applied.

On April 1976 VA examination, the Veteran showed no muscular atrophy of the lower extremities.  He walked with a limp on the right side; this was exaggerated when he walked on his toes and heels.  As he sat on the edge of the examining table, the left leg and foot showed the normal erythema associated with circulation of the extremity, but the right foot remained blanched and white in color.  The dorsal pedal pulse could not be felt on the right, but both feet felt about the same in terms of heat.  When lying on the examining table, the Veteran held his right knee in partial flexion as this was more comfortable to him.  Tendon reflexes in the lower extremities were within normal limits, but there was some impairment of vibratory senses on the right.  Position sense was normal.  There were no limitations of straight leg raising.  Dorsiflexion of the right ankle resulted in a tingling sensation in the right calf muscle; he could not dorsiflex his right ankle as well as the left.  The large cicatrix on the medial side of the right calf muscle was moderately symptomatic in the distal portion and produced a positive Tinel's sign with radiation of paresthesia into the sphere of the right saphenous nerve.  Tests of sensation also revealed hypoesthesia and hyperesthesia in the sphere of the right saphenous nerve.  The small tendon mass on the medial side of the right appeared to be within the sphere of the saphenous nerve and the tenderness arose from that rather than from exostosis.  Based on the foregoing, the examiner provided the following diagnoses: 1) Cicatrix 15 by 1 cm, residual SFW, medial aspect of the right calf muscle, moderately symptomatic to palpation; (2) Sensory neuropathy, right saphenous, chronic moderate, secondary to the scar; and (3) (From record) Fusion OS navicular to navicular, right foot.

The evidence of record in January 2003 consisted of the report of a December 2002 VA examination wherein the Veteran complained of worsening hypersensitivity and pain in and around his medial right calf and foot.  He reported being active as a carpenter, but noted that the bottom of foot cramped often with increasing cramping when climbing ladders.  The examiner described the Veteran as "proud" of being active on his three days off work.  He reported being able to run, though he did not do it often.  He walked 1-2 miles at least twice a week, and walked a lot while carrying a heavy toolbox at work.  On physical examination, the Veteran walked with a limp that favored his right lower extremity.  There were strong arterial pulsations in each foot, and they were warm.  There was a 12 cm scar along the medial mid-right calf; it was well-healed and the incision was not tender.  There was a 3 cm streak of hypersensitivity along the medial right calf and extending along the medial foot ending just proximal to the right great toe.  He was very hypersensitive to light touch in this area.  There was no tenderness in any other part of his right foot.  He had a normal arch.  Neuropathy of the right leg and foot, post-injury with SFW was diagnosed.  It was also noted that the Veteran had fusion OS navicular to navicular in the right foot; this was deemed an incidental finding of no clinical significance.  

Based on a review of the foregoing evidence and of the law and regulations as they existed at the time of the May 1976 and January 2003 rating decisions, the Board concludes that neither rating decision contained CUE.  As the evidence of record shows the Veteran's neurological impairment affected his internal saphenous nerve, he was properly rated under Code 8527 (versus Code 8524 for paralysis of the internal popliteal nerve (tibial)).  He was awarded the maximum rating under Code 8527.  38 C.F.R. § 4.124a.

Regarding the Veteran's muscle injury, he and his representative argue that the evidence of record in May 1976 and January 2003 warranted a finding of a "moderately severe" muscle injury.  The Board disagrees, finding that the RO in May 1976 and in January 2003 could have reasonably considered all the evidence, inclusive of lay evidence, and concluded that the Veteran's residual SFW muscle injury did not rise to the level of a moderately severe disability (and thus did not warrant a higher combined 30 percent rating for the residuals of his right leg SFW).  

In particular, the evidence (which consists mainly of the April 1976 and December 2002 VA examination reports) does not show that the Veteran suffered from prolonged infection, sloughing of soft parts, or intermuscular cicatrization/scarring.  He also was not hospitalized for a prolonged period and there was no evidence of unemployability (only difficulty in securing employment) because of an inability to keep up with production standards/work requirements.  Furthermore, entrance wounds/scars were not so situated as to indicate track of missile through one or more muscle groups; palpation did not indicate loss of deep fascia, muscle substance, or normal firm resistance of muscles.  There was also no evidence of marked or moderately severe loss of strength and endurance (in May 1976), or of positive evidence of impairment (in January 2003).  Accordingly, it cannot be said that at the time of the May 1976 and January 2003 rating decisions, the RO must have found that the Veteran's muscle disability was moderately severe.  

Reasonable minds could have differed as to the meaning, import, and implications of the submitted and obtained evidence.  Significantly, the Veteran and his representative have not argued that the RO overlooked evidence that existed in the record at the time of the May 1976 and January 2003 rating decisions.  Bouton v. Peake, 23 Vet. 70 (2008).  They have also not argued that the RO misapplied the regulations governing the ratings to be assigned to the Veteran's service-connected disabilities.  38 C.F.R. § 20.1404(b); Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Instead, their assertion is one of disagreement as to how the facts were weighed or evaluated at the time of the rating decisions in question.  Under 38 C.F.R. § 20.1403(d)(3), such an assertion may not constitute CUE.  See also Russell v. Principi, 3 Vet. App. 313-14 (1992).

Regarding the contention that the May 1976 and January 2003 rating decisions contained CUE because they did not award service connection and assign a separate rating for the leg scars associated with the Veteran's right leg SFW residuals, as was discussed above with the February 1970 rating decision, such omission does not rise to the level of CUE.  To support a finding of CUE, it must be shown that the error would have manifestly changed the outcome.  Here, any symptoms that may have existed at the time of the May 1976 and January 2003 rating decisions and were attributable to the leg scarring were already encompassed by the schedular criteria for nerve and muscle injury residuals.  An award of service connection for the leg scarring would not have manifestly changed the outcome, as a separate compensable rating could not have been assigned, and the overall combined rating of the Veteran's residuals of a right leg SFW would not have been affected.  See 38 C.F.R. § 4.14

For the foregoing reasons, the Board finds that the May 1976 and January 2003 rating decisions were not clearly and unmistakably erroneous in their assignment of a combined 20 percent rating for the Veteran's residuals of a right leg SFW.












ORDER

The appeal to establish CUE in February 1970 rating decision in that it failed to award service connection and a separate compensable rating for leg scarring is denied.

The appeal to establish CUE in May 1976 and January 2003 rating decisions in that they failed to assign a combined rating in excess of 20 percent for the Veteran's residuals of a right leg SFW is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


